Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-14 in the reply filed on 12/15/20 is acknowledged.
Claim Objections
Claims 1-14 are objected to because of the following informalities:  a) “expose dermis” (Claim 9, line 2), “penetrate dermis” (Claim 1, line 4), are missing an article.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
1) Regarding Claims 1 and 9, a person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of any type of preparation of skin for the agent delivery. Note that this case is a CON of 13,945,243, which includes the original claims. In the original disclosure the site preparation is described as a result of UV laser ablation of the epidermis (e.g. par. 4, 8, original Claim 1). Yet, instant Claim 1 of this CON does not even require an application of a laser, and Claim 9 does not preclude the use of any laser wavelength. Thus, Claims 1 and 9 fail the written description requirement. See MPEP 2163, 2163.05. None of the dependent claims appear to cure this.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


2) Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. In Claim 8 the control of the valve depends on the condition of the level of penetration depth of a substance being less than a predetermined depth, however there is nothing in the claim that would actually detect this condition. In the specification, a specific imaging mechanism is required for this condition to even be detected (e.g. par. 38). If the condition is not detected, which the claims do not preclude, the valve would not be activated, and the step claimed would not be achieved. This is not something that can be done, for example with the user’s eye, when it comes to the dimensions of the skin layers. Yet, a step to detect the condition, which is needed to perform the claimed steps, is missing from the claim. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020133147 by Marchitto, in view of US 20100082019 by Neev and US 5980512 to Silberg,

Claim Interpretation Notes:
The limitations of “to penetrate”, to remove”, and “to expose” are intended results that should arise from the positively recited steps of the claims. Thus, if the language of the steps is met by the prior art, then it follows that the claimed intended results would be met, else the claims are incomplete for failing to recite aspects essential to achieving said intended results. Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, that the reference does not describe the recited effect in haec verba is of no significance as the reference meets the claim under the doctrine of inherency [Ex parte Novitski, 26 USPQ2d 1389, 1390-91 (BdPatApp & Inter 1993)].

Regarding Claims 1, 4 and 9, Marchitto teaches a method for laser assisted delivery of agents (e.g. par. 74), comprising: 
emitting a laser beam to form an opening in epidermis to expose dermis (e.g. par. 74, 77, 131,166: ablation/poration of stratum corneum with a UV laser, among others); 
selectively controlling a valve connected to a first channel disposed within a nozzle and applying, through the first channel, a first substance to penetrate the dermis to a predetermined depth (e.g. Fig. 18, par. 74,77,131,196: delivering a drug from a pressurized container which would require a valve, meeting the step of apply a first substance, which should inherently meet the intended results of “to penetrate” unless the claim is incomplete).
Marchitto does not explicitly disclose administering, through a second channel unconnected with the valve and disposed within a second sidewall of the nozzle, a second substance to remove debris.
However, Neev teaches independently administering, from different reservoirs, multiple substances as well as gasses/air to skin, through multiple independent unconnected channels that lead to a nozzle, in conjunction with laser microporation of skin (e.g. Fig. 10, par. 88-89). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to administer multiple substances (e.g. medication, lotion, vitamins, protective agents, air/gasses), in a method according to the teachings of Marchitto, as taught by Neev, as they would be beneficial to skin and would enhance the creation of the pores, as suggested by Neev (e.g. par. 88-89), and the independence of the administration of each substance would allow for different flow rates and timing to optimize the treatment as needed. The performance of this step would meet the intended result of the claimed step of administering a second substance and would thus also meet the intended result of debris removal.  
Marchitto does not explicitly disclose that the channels are within sidewalls of the nozzle. 
However, it is well known in the art to include multiple channels within the sidewalls of a nozzle of a laser treatment apparatus, in order to administer substances through the channels, and one such example is offered by Silberg (e.g. Fig. 5A-5B: channels 56;4:22-27). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the multiple channels of Marchitto/Neev in the sidewalls of a nozzle, as this would predictably deliver the substances to the site, and it would further ensure the independence of substance administration, from the source to the site without interfering with the laser and its channel.
Regarding Claims 2 and 10, Marchitto as modified in claims 1 and 9, further teaches wherein the first substance includes a therapeutic substance (par. 136).
Regarding Claim 3 and 11, Marchitto as modified in claims 1 and 9, further teaches wherein the first substance is encapsulated in a biodegradable sheath (par. 147).
Regarding Claim 5 and 12, Marchitto as modified in claims 4 and 9, further teaches wherein applying the first substance further comprises spraying the first substance from a same aperture that emits the laser beam (as discussed above).
Regarding Claim 6 and 13, Marchitto as modified in claims 1 and 9, further teaches wherein the laser beam includes a plurality of wavelengths having at least one visible wavelength to provide a visual focus indication to ensure that the laser beam irradiates tissue at predetermined locations (e.g. par. 144, 153).
	Regarding Claim 8, Marchitto as modified in claim 1, further teaches selectively controlling the valve to apply a second substance to the dermis when penetration depth is less than the predetermined depth (this step is contingent on a condition that has not been positively recited as having been met, thus is optional, see Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016)).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marchitto/Neev/Silberg, as applied to Claims 1 and 9, and further in view of US 2013/0023966 by Depfenhart.
Regarding Claims 7 and 14, Marchitto does not explicitly disclose verifying the application of the first substance to the predetermined depth with a non-invasive optical imaging technology.
However, Neev explicitly teaches dye injection and PDT (par. 86, 89), and Depfenhart teaches optical OCT means to monitor and control the penetration depth of agents through tissue for use in PDT so as to minimize tissue damage by controlling the laser radiation (e.g. par. 32). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to adapt optical means to track the delivery depth of an agent and control the laser accordingly, as taught by Depfenhart: a) in order to allow for precise targeting of PDT agents, thus minimizing collateral damage (Depfenhart, par. 32), b) in order to monitor any obstructions to flow, and c) in order to minimize over-treatment, under-treatment, treatment time and energy consumption by allowing for automated feedback control.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10456197 in view of Neev and Silberg. Although the claims at issue are not identical,  claim 1 of the patent lacking the second channel unconnected to the valve they are not patentably distinct from each other for the same reasons as discussed in the 103 rejection of these claims above, in light of Neev and Silberg.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10413359. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the patent clearly anticipates Claims 1 and 9 of the instant application.
Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16529065 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the copending application clearly anticipates Claims 1 and 9 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792